Citation Nr: 1415989	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had certified active service from March 23, 1970, to March 30, 1970 and addition periods of duty with the New York Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Home Loan Eligibility Center of the Winston-Salem, North Carolina, Regional Office which denied basic eligibility for VA home loan guaranty benefits.  In December 2012, the Veteran's file was transferred to the Home Loan Eligibility Center of the Atlanta, Georgia, Regional Office (RO).  In July 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that his periods of active service, active duty for training, and other duty with the New York Army Reserve National Guard renders him eligible for VA home loan guaranty benefits.  In support of his claim, the Veteran has submitted some copies of his service personnel records.  

The Veteran's complete service personnel records have not been requested for association with the record.  His complete periods of active service, active duty, active duty for training, and inactive duty for training with the New York Army Reserve National Guard have not been verified.  VA should obtain all relevant service records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the New York Army Reserve National Guard and (2) forward all available service personnel records associated with such duty for incorporation into the record.  

2.  Then readjudicate the issue of basic eligibility for VA home loan guaranty benefits.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


